Title: To Thomas Jefferson from John Hartwell Cocke, 21 March 1821
From: Cocke, John Hartwell
To: Jefferson, Thomas


            Dear Sir,
            Bremo
              March 21. 1821
            
          Being pursuaded you wou’d gladly promote the views, of a practical agriculturist of Education, who is about to go to Europe, chiefly for the purpose of bringing back to his native State, whatever he may find applicable to our wants in the various branches of rural economy;—I take pleasure in introducing to your acquaintance, Mr Wilson, who will deliver this.—He designs to embark in the course of this Spring, and will thankfully receive any aids you will be so good as to furnish, towards the accomplishment of his objects either in Great Britain or on the Continent—Not knowing of the opportunity presented by Mr W— I forward’d the Sea Kale seed yesterday by post—Accept, Sir, the assurance of my high respect & Esteem
            
          John H. Cocke